St. Paul, J.
— I concur in the opinion and decree. I think, however, that the crucial fact in the case is that at the time of the fire the premises were actually vacant and had been vacant for more than ten days.
The point does not arise in the case, and the foregoing opinion does not so hold, but out of excess of precaution I wish to state that I am not prepared to admit that a *134vacancy at any time during the term of the policy so far avoids the same that the risk does not revive upon the premises again being occupied.
Concurring opinion, December 21st, 1914.